PER CURIAM:
This claim was originally titled in the name of Gary Workman, but when the testimony disclosed that the damaged vehicle, a 1981 Bronco Ranger, was titled in the joint names *453of the claimant and his wife, Brenda Workman, the Court on its own motion joined Brenda Workman as an additional claimant.
On April 4, 1982, between 9:00 and 10:00 p.m., claimants were driving north on West Virginia Route 85, approximately 30 miles south of Madison, West Virginia. Route 85 is a two-lane blacktop road. The Workmans were driving at about 35 to 40 miles per hour when the vehicle struck a pothole. At the time of the accident, it was raining and the pothole was filled with water. One wheel and the cracked windshield had to be replaced at a total cost of $394.43.
The State is neither an insurer nor guarantor of the safety of motorists travelling on its highways. Adkins v. Sims, 130 W.Va. 645 (1947). For the respondent to be held liable for damages caused by road defects of this type, the claimant must prove that the respondent had actual or constructive notice of the existence of the defect and a reasonable amount of time to correct the defect. Davis v. Department of Highways, 11 Ct.Cl. 150 (1976). Since the claimant did not meet that burden of proof, this claim must be denied.
Claim disallowed.